Citation Nr: 0118793	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder as secondary to service-connected gunshot wound 
to the left chest with damage to muscle group III.

2.  Entitlement to an increased disability evaluation for 
damage to muscle group III, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, in which the RO denied the 
veteran's claim of entitlement to service connection for 
arthritis of the left shoulder as secondary to service-
connected gunshot wound to the left chest with damage to 
muscle group III and continued a 20 percent disability 
evaluation for damage to muscle group III.  


REMAND

The veteran presents two issues on appeal.  First, he claims 
entitlement to service connection for arthritis of the left 
shoulder as secondary to damage to muscle group III.  He also 
claims entitlement to a disability evaluation in excess of 20 
percent for damage to muscle group III.  After reviewing the 
evidence of record, the Board concludes that additional 
development is required prior to further Board review of the 
veteran's appeal.  

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims, 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  This law eliminates the concept 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).  In this case, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  Accordingly, while this matter is in Remand status, 
the RO should review the claims file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.

With regard to the specific facts of the present case, during 
a May 2001 video conference hearing conducted by the 
undersigned, the veteran testified that he underwent surgery 
in October 1999 for debridement and cuff repair.  This 
surgery was performed by Dr. Mahaushweir and was necessary 
due to diagnoses of tendinitis and capsulitis that failed to 
improve with conservative treatment.  The veteran stated that 
Dr. Mahaushweir advised him that his arthritis and rotator 
cuff injury were caused by or aggravated by his service-
connected damage to muscle Group III.  

A review of the claims file reveals that treatment records, 
including records documenting the October 1999 surgery 
performed by Dr. Mahaushweir have not been obtained and 
associated with the claims file.  The veteran has indicated 
that Dr. Mahaushweir has opined that the veteran's currently 
diagnosed arthritis and rotator cuff disorders were caused by 
or aggravated by his service-connected damage to muscle Group 
III.  The Veterans Claims Assistance Act specifically 
provides that the Secretary "shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  In this case, 
treatment records from Dr. Mahaushweir have not been 
associated with the claims file.  These records are 
potentially relevant to the appellant's claim of entitlement 
to service connection for arthritis of the left shoulder 
secondary to gunshot wound to the left chest with damage to 
muscle group III.  These records may also have an impact on 
the assessment of the severity of the disability of the 
veteran's muscle group III.  

Further, the veteran was afforded VA examination in May 2000 
and at that time, the VA examiner indicated that there was no 
evidence to relate the veteran's arthritis and rotator cuff 
injury of the left shoulder to his service-connected gunshot 
wound to the left chest with damage to muscle group III.  
Once all outstanding treatment records have been obtained, 
the veteran should be afforded another VA examination and the 
VA examiner should review all treatment records, including 
the opinion rendered by the VA examiner in May 2000 and 
treatment records from Dr. Mahaushweir as well as any opinion 
rendered by Dr. Mahaushweir or other physician pertinent to 
the issue of secondary service connection or to the request 
for an increased disability evaluation for damage to muscle 
group III.  The examiner should specifically discuss the 
varying medical opinions of record in the VA examination 
report.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain all necessary information to 
request treatment records from Dr. 
Mahaushweir and then obtain all 
outstanding treatment records from Dr. 
Mahaushweir as identified by the veteran, 
to include records documenting the 
October 1999 surgery.   

2.  The veteran should then be scheduled 
for appropriate VA examinations by 
appropriate specialists to determine the 
current nature and severity of his 
service-connected damage to muscle group 
III of the left shoulder.  The claims 
folder must be made available to the 
examiners in conjunction with their 
examination of the veteran.  Any 
indicated studies should be performed and 
the results reviewed prior to completion 
of the examination report.  After a 
thorough review of the claims file, the 
examiners are requested to delineate the 
extent of the damage to muscle group III 
in terms of the criteria set forth in 
38 C.F.R. § 4.73, Diagnostic Code 5303 or 
other appropriate codes for evaluating 
the current level of disability of the 
veteran's left shoulder.  The examiners 
are also requested to render an opinion 
regarding whether the veteran has a 
current diagnosis of arthritis of the 
left shoulder and whether his arthritis 
is caused by or aggravated by his 
service-connected damage to muscle group 
III.  In rendering this opinion, the 
examiners are requested to comment on the 
opinion rendered by the VA examiner in 
May 2000 as well as any opinion rendered 
by Dr. Mahaushweir or other healthcare 
provider.   

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
Further, the RO is also requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  When the above development has been 
completed, the RO should readjudicate the 
case with consideration of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond.  
The purpose of this REMAND is to further develop the 
appellant's claim and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the appellant until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





